           Case 1:16-cv-04631-AJN Document 61 Filed 04/01/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    Miguel Elias Sanchez Gallego et al.,                       16-CV-04631-AJN


                             Plaintiffs,

                         -against-                             SATISFACTION OF
                                                               JUDGMENT
    Adyar Ananda Bhavean Corp., et al..

                             Defendants.




     UNITED STATES DISTRICT COURT,SOUTHERN DISTRICT OF NEW YORK

        Whereas, on January 10, 2019 this Court entered judgment in favor of Miguel Elias
Sanchez Gallego and Raymundo Vazquez Angel, as Plaintiffs, and against Adyar Ananda
Bhavan Corp., Anitha Gounder, Suthan Gounder, as Defendants, for the sum of $170,250.49,
and said judgment has been fully paid and the sum of $0.00 remains unpaid,

         AND it is certified that there are no outstanding executions with any Sheriff or Marshall
within the State of New York,

       THEREFORE, satisfaction of said judgment is hereby acknowledged, and the said Clerks
are hereby authorized and directed to make an entry of satisfaction on the docket of said judgment.

Dated: New York, New York
         April 1,2021
                                                     Michael Faillace & Associates, p.c.

                                             By:                           C
                                                     Michael Faillace, Esq.
                                                     60 East 42nd Street, Suite 4510
                                                     New York, New York 10165
                                                     Telephone:(212) 317-1200
                                                     Attorneysfor Plaintiff/
                                                     Judgment Creditors
Swpm to before me.this
j      day of       II          2021


                                                                     UNDRITALIBEGU
                                                              Notary Public - State of New York
                                                                     NO. 01AL6399921
Notary Public                                                   Qualified in Richmond County
                                                             My Commission Expires Nov 4, 2023
